Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered May 18, 1989, convicting defendant, upon his plea of guilty, of enterprise corruption and conspiracy in the second degree, and sentencing him to consecutive terms of imprisonment of 8Ys to 25 years and 2% to 8 years, respectively, unanimously affirmed.
There is no merit to defendant’s argument that his sentence must be reduced under Penal Law § 70.30 (1) (c), which provides that the aggregate maximum terms of consecutive sentences imposed for two or more crimes, one of which was a class B felony, cannot exceed 30 years. An aggregate sentence that exceeds the statutory limit is not illegal, but is simply to be "deemed” equal to the limitation by the Department of Correctional Services (People v Moore, 61 NY2d 575, 578; People v Byas, 173 AD2d 314, 315, lv denied 78 NY2d 1126).
We have considered defendant’s other argument that the sentence imposed is unduly harsh, and find it to be without merit (see, People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918). Concur—Wallach, J. P., Kupferman, Asch and Rubin, JJ.